COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
IN RE: GUARDIANSHIP OF JOHN V.                                     No. 08-20-00206-CV
WALTER, AN ALLEGED                                §
INCAPACITATED PERSON,                                                Appeal from the
                                                  §
                           Appellant,                                  Probate Court
                                                  §
                                                                 of Dallas County, Texas
                                                  §
                                                                   (TC# PR-20-1181-1)

                                           O R D E R

       Pending before the Court is an agreed motion to abate the appeal.               The motion is

GRANTED, and the appeal is abated until May 9, 2021, to give the parties an opportunity to settle

the dispute. If the parties are able to finalize a settlement prior to May 9, 2021, the parties are

directed to notify the Court of that fact and to file an appropriate motion to dispose of this action.

       IT IS SO ORDERED this 9th day of April, 2021.


                                               PER CURIAM



Before Rodriguez, C.J., Palafox and Alley, JJ.